Citation Nr: 0715431	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  02-22 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for left 
shoulder tendonitis; and, if so, whether the reopened claim 
should be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from March 1979 to 
February 1984.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a February 2002 decision of the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In that decision, the RO, in pertinent part, 
determined that new and material evidence had not been 
received to reopen a claim of service connection for left 
shoulder tendonitis and denied service connection for lazy 
eye, chest pain, gastroesophageal reflux disease (GERD), and 
heat stress.  The RO issued a statement of the case in 
December 2002, in which it was determined that new and 
material evidence had been received to reopen the claim of 
service connection for left shoulder tendonitis.  As will be 
discussed herein, the Board finds the characterization of the 
issue as a claim to reopen to be the most appropriate.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In his substantive appeal to the Board, received in December 
2002, the veteran limited his appeal to the issues of service 
connection for left shoulder tendonitis and GERD.  In a 
statement received in April 2003, he specifically stated that 
he did not wish to appeal the issues of service connection 
for lazy eye and heat stress.  In February 2005, the RO 
issued a decision granting service connection for GERD, 
claimed as chest pain.  Upon a review of the procedural 
history of the case, the Board concludes the issue before the 
Board is limited to that noted on the title page.   

In his substantive appeal, the veteran requested a hearing at 
the RO before a Veterans Law Judge at the RO.  Such a hearing 
was scheduled for September 2006, and the appellant was 
notified of the time and place of the scheduled hearing in 
accordance with established procedures.  He failed to appear 
for the hearing at the scheduled time and place.  


FINDINGS OF FACT

1.  In an unappealed decision dated in March 1991, the RO 
declined to reopen a previously denied claim of entitlement 
to service connection for a left shoulder disorder.

2.  Evidence received since that decision is neither 
cumulative nor redundant and relates to an unestablished fact 
that pertains to substantiating the claim.

3.  There is no evidence of a left shoulder disability, 
including left shoulder tendonitis.  


CONCLUSIONS OF LAW

1.  An unappealed March 1991 decision of the RO that declined 
to reopen a previously denied claim of service connection for 
a left shoulder disorder is final.  38 U.S.C.A. § 7105 (West 
2002).  

2.  The evidence received since that decision is new and 
material and the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).

3.  Left shoulder tendonitis was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In correspondence dated in August 2004, VA satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002), 38 C.F.R. § 3.159(b) (2006).  The Board realizes the 
letter did not indicate that new and material evidence was 
first required to reopen his claim for left shoulder 
tendonitis.  However, since the decision finds that new and 
material evidence has been submitted to reopen a claim for 
service connection, further development with regard to VA's 
duties to notify and assist as to the claim to reopen would 
serve no useful purpose.  In this regard, as the 
determination to reopen this appeal constitutes a full grant 
of that portion of the claim, there is no reason to belabor 
the impact of Kent v. Nicholson, 20 Vet. App. 1 (2006), on 
this matter, as any error in notice timing and content is 
harmless.  A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran. See Soyini 
v. Derwinski, 1 Vet. App. 540 (1991). 

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete notice been provided at an earlier 
time.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).  

As the Board is denying this claim on its merits, there can 
be no possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).   
For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issue 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

VA has done everything reasonably possible to assist the 
veteran with respect to the claim and has met its duty to 
assist.  Service medical records and postservice medical 
records, including medical records from VA and private 
providers, have been associated with the claims file.  All 
identified and available treatment records have been secured.  
The RO afforded the veteran a VA examination in connection 
with his claim.  Consequently, the Board finds that VA has 
met the duties to notify and assist as to the issue decided 
herein.  

A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is received 
the claim shall be reopened and the former disposition of the 
claim reviewed.  

In August 1989, the RO denied the veteran's initial claim of 
service connection for a left shoulder disorder.  In March 
1991, the RO declined to reopen that claim.  The veteran did 
not perfect an appeal from either rating decision.  
Therefore, the claim can only be reopened upon submission of 
new and material evidence.  

In this case, the veteran submitted his petition to reopen 
his claim of service connection for left shoulder tendonitis 
since August 29, 2001.  According to the definition since 
August 29, 2001, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

New evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Moreover, the 
evidence to be considered is that added to the record since 
the last final denial on any basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  

New and Material Evidence to Reopen a Claim of Service 
Connection for
Left Shoulder Tendonitis

Although the claim of service connection has been considered 
on a ground different from that of the RO (the RO addressed 
the veteran's claim on the merits) the issue of new and 
material evidence must be addressed in the first instance by 
the Board because the issue goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  Only where, as here, the Board concludes that new and 
material evidence has been received does it have jurisdiction 
to consider the merits of the claim.  Barnett; Hickson v. 
West, 11 Vet. App. 374 (1998).  

The RO issued a merits-adjudication decision in August 1989 
denying service connection for left shoulder tendonitis on 
the basis that medical evidence did not show findings or 
treatment of left shoulder tendonitis during service or at 
the separation examination, nor had postserivce medical 
evidence established the presence of left shoulder 
tendonitis.  Thereafter, in a decision of March 1991, the RO 
found that new and material evidence had not been received to 
reopen the claim of service connection for left shoulder 
tendonitis.  

The RO informed the veteran of its denials.  In each 
instance, the veteran did not appeal during the one year 
prescribed period.  The RO's March 1991 decision is the last 
final denial, on any basis, of the claim of service 
connection for left shoulder tendonitis.  

A VA orthopedic examination was performed in August 2004.  In 
requesting the examination, the RO asked the examiner to 
provide an opinion, with rationale, as to whether it was at 
least as likely as not that any current left arm disability 
was related to the veteran's complaints in service.  That 
examination report, for the first time, provided competent 
evidence relating to the etiology of any left shoulder 
disability that might be present.  

Consequently, the evidence added to the record since the RO's 
March 1991 decision provides a "more complete picture of the 
circumstances surrounding the origin of the veteran's 
disability."  The additional evidence is so significant it 
must be considered to decide the merits of the left shoulder 
tendonitis claim and relates to an unestablished fact that 
pertains to substantiating the claim.  As such, that evidence 
is new and material and sufficient to reopen the previously 
denied claim.  See Hodge, supra.  The claim of entitlement to 
service connection for left shoulder tendonitis must be 
decided on the merits.  

The Board has considered whether adjudicating the claim of 
service connection on a de novo basis at this time would 
prejudice the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board reiterates that in the December 2002 
statement of the case, the RO considered the merits in the 
first instance.  Therefore, there is no prejudice to the 
veteran for the Board to now reopen and adjudicate on the 
merits. 

Merits-Adjudication of the Claim of Service Connection for
Left Shoulder Tendonitis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records disclose that the veteran, in July 
1980, reported left shoulder and upper arm pain.  On clinical 
inspection, the joint line was nontender to palpation, as was 
the bicipital area.  Range of motion of the shoulder was 
limited by pain.  The assessment was left shoulder joint pain 
of undetermined etiology.  In October 1980, the veteran 
complained of left chest pain and a sensation of tingling 
down the left arm, with pain increased on hyperextension of 
the neck.  The assessment was that he had much pain in the 
left shoulder.  No organic disorder of the left shoulder was 
identified at either of these medical evaluations.  

There were no documented recurrences of left shoulder 
symptoms during the remainder of the veteran's period of 
military service.  At the February 1984 examination for 
service separation, the veteran denied painful or "trick" 
shoulder.  The upper extremities were evaluated as normal.  

The veteran was evaluated by a private examiner in January 
1991, primarily for complaints of left leg pain.  On general 
musculoskeletal examination, there was normal mobility and 
range of motion of the shoulders.  The assessment was that 
that the veteran had no joint impairment.  On VA general 
medical examination in May 1996, the veteran had full range 
of motion of all joints, except the lumbosacral spine.  He 
had no joint swelling, deformity or instability.  

A VA examination was performed in August 2004.  The examiner 
stated that the claims file had been reviewed.  The examiner 
considered the veteran's history dating a left shoulder 
problem to military service when the veteran hurt his left 
shoulder performing a funeral detail.  On current 
examination, the veteran denied pain, limited motion or 
functional loss involving the left shoulder, and the examiner 
stated that the left shoulder was normal to physical exam.  
An x-ray of the shoulder was interpreted as normal.  No left 
shoulder disorder was diagnosed, as there was no complaint or 
problem identified.  

Establishing service connection requires a finding of 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of a 
disability during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  In this case, there is no medical evidence 
that the veteran currently has any pathology involving the 
left shoulder, including specifically, left shoulder 
tendonitis.  As well, there is no indication that examiners 
found the veteran's inservice complaints of left shoulder 
pain were indicative of any left shoulder pathology.  

The record before the Board does not substantiate the 
appellant's claim of service connection for left shoulder 
tendonitis.  As the preponderance of the evidence is against 
the appellant's claim, the benefit-of-the-doubt doctrine is 
not applicable.  38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518 (1996).  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


ORDER

New and material evidence has been received to reopen a claim 
of service connection for left shoulder tendonitis; to this 
extent, the appeal is granted.  

Service connection for left shoulder tendonitis is denied.


____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


